Citation Nr: 0512121	
Decision Date: 05/02/05    Archive Date: 05/18/05

DOCKET NO.  05-03 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected frostbite of the left foot, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected frostbite of the right foot, currently 
evaluated as 20 percent disabling.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1942 to November 
1945.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri which granted service connection for 
frostbite of the left foot and right foot; each foot was 
assigned a separate 20 percent disability rating.

In April 2005, a motion to advance this case on the Board's 
docket was granted.  See 38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. § 20.900 (2004).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the 
representative if further action is required on his part.

Matters not on appeal

In a June 2004 rating decision, the veteran was granted 
service connection for cold injury residuals of the left hand 
and cold injury residuals of the right hand; each hand was 
assigned a 10 percent disability rating.  In a January 2005 
rating decision, the RO denied entitlement to an earlier 
effective date for service-connected frostbite of the feet; 
the RO also denied entitlement to service connection for 
post-traumatic stress disorder and entitlement to special 
monthly compensation based on a regular need for aid and 
attendance of another person and/or being housebound due to 
disabilities.  To the Board's knowledge, the veteran has not 
disagreed with those decisions, and accordingly they are nor 
now within the Board's jurisdiction.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].

In a March 2005 statement, the veteran's representative 
indicated that the veteran's osteoarthritis of the feet is 
directly related to his service-connected frostbite.  
It appears that the veteran's representative is raising a 
claim of entitlement to service connection for osteoarthritis 
of the feet on a secondary basis.  That matter is referred to 
the RO for appropriate action.  See Godfrey v. Brown, 7 Vet. 
App. 398 (1995) [the Board does not have jurisdiction of 
issues not adjudicated by the RO].  


REMAND

Reasons for Remand

Additionally submitted evidence

The file contains recent medical additional treatment records 
from the VA Medical Center in St. Louis, Missouri, received 
in January 2005.  These records were not previously 
associated with the veteran's claims file, and are relevant 
to the veteran's increased ratings claims.  This evidence has 
not been considered by the RO, and no waiver of such 
consideration is of record.  See 38 C.F.R. §§ 19.31, 20.1304 
(2004). This case must therefore be returned to the agency of 
original jurisdiction for readjudication.  See Disabled 
American Veterans v. Principi, 327 F. 3d 1339 (Fed. Cir. 
2003) [VA regulation allowing the Board to consider 
additional evidence without remanding case to the agency of 
original jurisdiction for initial consideration was invalid].

VA examination 

The veteran's representative indicated in a January 2005 
statement that the veteran's service-connected disabilities 
have increased in severity since his last VA examination, 
which was in July 2003.  The representative has requested 
more recent VA examinations for these disabilities.  This 
must be accomplished.  See Littke v. Derwinski, 1 Vet. App. 
90, 92 (1990) [VA's duty to assist includes the conduct of a 
contemporaneous medical examination, in particular where it 
is contended that a service-connected disability has become 
worse].  

Accordingly, these issues must be REMANDED to the Veterans 
Benefits Administration (VBA) for the following actions:

1.  The RO should make arrangements 
for the veteran to be examined for the 
purpose of addressing the current 
severity of the veteran's right and 
left foot frostbite residuals.  The 
veteran's VA claims folder, including 
a copy of this REMAND, must be made 
available to the examiner.  The 
examiner should describe all 
symptomatology due to the veteran's 
service-connected right and left foot 
disabilities.  If other disorders 
exist, these should be identified and 
symptomatology associated therewith 
distinguished, to the extent possible.  
A report of the examination should be 
associated with the veteran's VA 
claims folder.

2.  After accomplishing any additional 
development it deems to be necessary, 
VBA should adjudicate the veteran's 
claim, to include consideration of 
treatment records from the VA medical 
center in St. Louis associated with 
the claims folder in January 2005.  If 
these claims remain denied, in whole 
or in part, VBA should provide the 
veteran with a supplemental statement 
of the case and allow an appropriate 
period of time for response.  The case 
should then be returned to the Board 
for further consideration, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004). 


